COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER


Appellate case name:      Taras Sozanskiv. Lida Plesh

Appellate case number:    01-11-01071-CV

Trial court case number: 2011-13159

Trial court:              310th District Court of Harris County

        The District Court Clerk is ORDERED to file a supplemental clerk’s record in this Court
that contains the following documents:

        1      "Citation (Executed)" and "Affidavit from Authorized Process Server" filed July
               21,2011, image numbers 49418235 and 49418237.


Tex. R. App. P. 34.5(c). The supplemental clerk’s record Is to be filed in this Court by October
2, 2012.

       The cost of preparing this record will be assessed as part of the costs of this appeal upon
issuance of this Court’s judgment.

       It is so ORDERED.

Judge’s signature:/s/Laura C. Higley
                 [] Acting individually     [] Acting for the Court


Date: September 26, 2012